Citation Nr: 0314463	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left arm and 
elbow disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a chest disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for left 
arm and elbow, left knee, and chest disabilities.  

In July 1998, the Board remanded the case to obtain military 
hospital records, which was accomplished in July 1999, and a 
VA examination and medical opinion, which was accomplished in 
April 1999.  In July 2001, the Board remanded the case to 
obtain a new VA examination and medical opinion, which was 
accomplished in June 2002.  The issue of entitlement to 
service connection for a left arm and elbow disability is now 
before the Board for appellate review.  

Appellate consideration of the issues of entitlement service 
connection for left knee and chest disabilities will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  Residuals of a left humerus fracture were incurred in a 
1975 motor vehicle accident and preexisted service.  

2.  A June 2002 VA physician opined that current left elbow 
arthralgia resulted from permanent worsening of preexisting 
residuals of the left humerus fracture in physical training 
in November 1994.  


CONCLUSION OF LAW

Left elbow arthralgia was aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The issue of entitlement to service connection for a left arm 
and elbow disability may be adjudicated on the merits because 
the VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall also notify the claimant 
and the claimant's representative, if any, of the evidence  
that is necessary to substantiate the claim, which evidence 
the claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records, 
including January 1995 military hospital records, and medical 
records from the identified health care providers.  The 
veteran received VA examinations in August 1995, May 1997, 
April 1999, October 2000, and June 2002.  The veteran and his 
representative filed several lay statements with the RO, and 
he provided sworn testimony at an April 1997 regional office 
hearing.  He canceled a scheduled August 2000 hearing because 
he had already provided testimony at the April 1997 hearing.  
The RO's October 1998 and August 2001 letters informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for a left arm and elbow 
disability

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306.  To establish service 
connection on a direct basis, the veteran must present 
evidence of a current left arm and elbow disability, show 
manifestation of a left arm and elbow disability in service, 
and provide a medical opinion relating a current left arm and 
elbow disability to the in-service manifestation.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran has a current left arm and elbow disability.  
A valid claim for service connection requires proof of 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  At the April 1999, October 2000, and June 2002 
VA examinations, diagnoses included left elbow arthralgia, 
and objective findings included left elbow crepitus.  

The veteran was initially presumed sound at enlistment, but 
clear and unmistakable evidence demonstrates that his left 
humerus was fractured before service.  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  At the March 1977 enlistment 
examination and at periodic military examinations through 
October 1994, the upper extremities were deemed normal, but 
the veteran reported a medical history of fracturing his left 
humerus in the 1975 motor vehicle accident.  

Because the left humerus fracture clearly and unmistakably 
preexisted active service, the Board will consider the 
doctrine of aggravation and determine whether preexisting 
residuals of the left humerus fracture were aggravated by an 
event in active service.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

The presumption of aggravation applies in this case because 
the preexisting residuals of the left humerus fracture 
underwent an increase in severity during service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  At the October 
2000 VA examination, the veteran asserted that the left 
humerus fracture had healed well following the 1975 accident 
and that his left arm and elbow had caused no pain or other 
problems in service until left elbow pain and a popping 
sensation manifested during physical training in November 
1994.  

Service connection must be granted because the June 2002 VA 
examiner opined that current left elbow arthralgia resulted 
from left elbow pain and popping during physical training in 
November 1994.  Service connection requires a nexus opinion 
by a medical professional that the current disability 
resulted from the in-service manifestation of disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
veteran has also shown continuity of left elbow 
symptomatology from November 1994 to the present, which is 
required where a diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
In support of his opinion, the June 2002 VA examiner noted 
the continuity of left elbow symptoms from their onset in 
November 1994 through the January 1995 hospitalization, the 
March 1995 retirement examination, and the August 1995, May 
1997, April 1999, October 2000, and June 2002 VA 
examinations.  

In the absence of a medical opinion stating that current left 
elbow arthralgia resulted from the natural progress of 
preexisting residuals of the left humerus fracture, the 
evidence is in at least equipoise in favor of the veteran, 
and service connection must be granted for left elbow 
arthralgia under the doctrine of aggravation.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for left elbow arthralgia 
is granted.  


REMAND

The VA has a duty to assist the veteran in obtaining an 
addendum VA medical opinion regarding the claims of 
entitlement to service connection for left knee and chest 
disabilities.  The VA shall treat an examination or opinion 
as being necessary to make a decision on a claim if the 
evidence of record does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  The June 2002 VA 
examination report does not define the current chest 
disability that was possibly aggravated in service or the 
likelihood that current left knee arthralgia resulted from an 
event in active service.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the remaining two 
claims, the case is remanded to the RO for the following 
development:  

1.  Obtain an addendum medical opinion 
from the VA physician who conducted the 
June 2002 VA examinations.  If he is not 
available, obtain an addendum medical 
opinion from another VA physician.  

The VA physician should state whether the 
claims folder was reviewed and offer a 
medical opinion as to: a) the medical 
classification of the veteran's current 
chest disability, if any, and the data 
required for medical classification; 
b) whether it is as likely as not that 
this current chest disability preexisted 
service and was aggravated by active 
service; c) whether it is as likely as 
not that current left knee arthralgia had 
onset in and resulted from an event in 
service; and d) whether it is as likely 
as not that current left knee arthralgia 
preexisted service and was permanently 
worsened by an event in active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The RO should review the 
requested addendum medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for left knee 
arthralgia and a chest disability based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49, 
59 (1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

